                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DEVEONTAY BROWN, #437818,                        )
                                                  )
                Plaintiff,                        )
                                                  )
 vs.                                              )   Case No. 19-cv-01394-JPG
                                                  )
 ST. CLAIR COUNTY JAIL,                           )
 C/O HERNDON,                                     )
 CAPTAIN COLLINS,                                 )
 RICK WATSON,                                     )
 C/O MILLER,                                      )
 C/O BROWN,                                       )
 C/O WALT,                                        )
 WEXFORD HEALTH SERVICES,                         )
 DR. LARSON and                                   )
 UNKNOWN PARTY,                                   )
                                                  )
                Defendants.                       )

                                MEMORANDUM AND ORDER

GILBERT, District Judge:

       Plaintiff Deveontay Brown, who is detained at St. Clair County Jail (“Jail”), filed this civil

rights action pursuant to 42 U.S.C. § 1983. In the Complaint, Plaintiff complains that he was

repeatedly assaulted by one or more defendants between 2016 and 2019. (Doc. 1, pp. 1-6).

His only request for relief is the assignment of an attorney to represent him in this matter. (Id. at

p. 6). In a Motion for Recent Additional Assault, Plaintiff describes another assault by non-parties

that occurred in 2020. (Doc. 8, pp. 1-3). He seeks no additional relief. (Id.).

       This matter is now before the Court for preliminary review under 28 U.S.C. § 1915A,

which requires the Court to screen Plaintiff’s Complaint and filter out non-meritorious claims.

28 U.S.C. § 1915A(a). Any portion of the Complaint that is legally frivolous or malicious, fails

to state a claim for relief, or requests money damages from an immune defendant must be



                                                 1
dismissed. 28 U.S.C. § 1915A(b). The Court cannot screen the Complaint, however, because

Plaintiff has submitted two different versions—the Complaint (Doc. 1) and the Motion for Recent

Additional Assault (Doc. 8). The Court does not accept piecemeal amendments to a complaint.

In this particular case, Plaintiff’s Complaint and Motion identify different groups of individuals

who are responsible for different assaults on him. It is unclear whether Plaintiff wishes to pursue

claims against the defendants identified in the Complaint, the individuals named in the Motion, or

both. The decision of who to sue is Plaintiff’s, not the Court’s. Before this matter can proceed,

Plaintiff must decide.

       When making this decision, Plaintiff is reminded of his obligation under the Prison

Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e, to exhaust all available administrative

remedies against each defendant before bringing suit. The PLRA imposes a strict exhaustion

requirement. This means that Plaintiff cannot pursue his claims against a defendant until he has

properly exhausted all available remedies. Therefore, Plaintiff may need to bring presently-

unexhausted claims in a separate action, after properly exhausting his remedies.

       Once Plaintiff decides which defendants and claims to name in this suit, he should file an

Amended Complaint that lists all defendants in the case caption and sets forth all claims he intends

to pursue against them in the statement of his claim. The Amended Complaint will supersede and

replace the original Complaint (Doc. 1) and Motion (Doc. 8), rendering both void. See Flannery

v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n. 1 (7th Cir. 2004). For this reason, Plaintiff’s

Amended Complaint must stand on its own without reference to any previous pleading. The Court

will defer its preliminary review of this matter until the deadline for filing the amended complaint

(below) expires.




                                                  2
                                             Disposition

       IT IS HEREBY ORDERED that Plaintiff’s Motion for Recruitment of Counsel (Doc. 3)

and related request for representation by the Clerk of Court in a Supplement (Doc. 7) are DENIED

without prejudice. Plaintiff has not demonstrated reasonable efforts to locate counsel or identified

any impediments to self-representation. The Clerk of Court cannot represent him, and the Court

will not assign counsel until Plaintiff first attempts to retain an attorney on his own.

       Plaintiff is GRANTED leave to file an Amended Complaint on or before March 13, 2020.

When preparing his Amended Complaint, Plaintiff is strongly encouraged to use the civil rights

complaint form designed for use in this District. He should label the form, “Amended Complaint,”

and list the case number for this action (No. 19-cv-01394-JPG) on the first page. To enable

Plaintiff to comply with this Order, the CLERK is DIRECTED to mail Plaintiff a blank civil

rights complaint form and motion for recruitment of counsel.

       The Court hereby DEFERS its preliminary review of this matter under 28 U.S.C. § 1915A

until after the deadline expires for filing an Amended Complaint. Should Plaintiff fail to file an

Amended Complaint within the allotted time or consistent with the instructions set forth in this

Order, the Court will screen the original Complaint (Doc. 1) and dismiss the Motion for Additional

Recent Assault (Doc. 8).

       Plaintiff is again ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this Order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).



                                                  3
IT IS SO ORDERED.

DATED: 2/18/2020
                        s/J. Phil Gilbert
                        J. PHIL GILBERT
                        United States District Judge




                    4
